Exhibit 10.9

TULLY’S COFFEE CORPORATION

SUMMARY OF EMPLOYMENT

 

Name:

  Kristopher S. Galvin (“Employee”)

Position:

  Vice President, Chief Financial Officer

Reports To:

  President, Chief Executive officer

Responsibilities:

  Responsibilities include all aspects of the financial affairs of the Tully’s
Coffee Corporation (“Company”), including the Retail, Wholesale and
International business units. Officer of the Company. Member of Executive
Leadership Team. Secretary to the Board of Directors.

Base Salary:

  $150,000.00 annually. Employee shall receive an annual performance appraisal
and be eligible for salary adjustments.

Car Allowance:

  $600.00/month and subject to statutory tax withholdings.

Bonus Potential:

  Employee shall be eligible for an annual bonus award (percentage of base
salary) based on a Board approved EBITDA target for each fiscal year. The annual
bonus award and payout is at the sole discretion of the Board. The payout
targets will be as follows:

 

FY 2003*

% EBITDA

(Achieved vs Target)

 

% Bonus

(% Base Salary)

Less than 100%

 

Discretionary

100%

 

35.0% payout

100% + $1.0 million

 

50.0% payout

100% + $1.8 million

 

75.0% payout

 

FY 2004 & Beyond*

% EBITDA

(Achieved vs Target)

 

% Bonus

(% Base Salary)

Less than 100%

 

Discretionary: up to $37,500

100%

 

50.0% payout

125%

 

67.0% payout

Greater than 125%

 

67.0% plus sliding scale

 

  Note: There will be a ratable calculation for bonus payout between EBITDA
hurdles.

Benefits:

  Employee eligible for participation in Company’s executive benefit program
including medical, dental, vision and death benefits.

Options:

  Employee shall receive the following non-qualified options subject to the
vesting, exercise and other general terms and conditions contained in the
Company’s 1994 Stock Option Plan:



--------------------------------------------------------------------------------

# Shares

   Share Exercise
Price

100,000

   $ 0.01/share

75,000

   $ 1.78/share

50,000

   $ 2.50/share

 

  Note: Additional option grants may be issued from time to time as recommended
by the CEO and approved by the Board.

Severance:

  Employee shall receive six (6) months severance (of annual base salary) if
terminated by Company. Executive shall not receive severance if terminated for
cause, nor if executive voluntarily resigns. Termination for cause shall
include: (1) felony conviction, (2) employee theft, fraud, or gross dishonesty
(3) moral turpitude, (4) willful insubordination or (5) any action that is
injurious to the Company’s reputation or business. Employee must sign the
Company’s standard employee release document to receive severance. Severance
payout shall be made monthly in accordance with Company’s normal payroll policy.

Term:

  Employment may be terminated by either Employee or the Company on 30 days
written notice, subject to the severance provisions as outlined above.

Other:

 

Employee is subject to the Company’s standard Confidentiality Agreement.

 

Tully’s Coffee Company   Employee Date:   June 21, 2002   Date:   June 21, 2002
By:  

/s/ Anthony J. Gioia

  By:  

/s/ Kristopher S. Galvin

Title:   President, CEO   Title:   VP, CFO